DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant elected group I, claims 1-15 without traverse on 8/8/2022 has been received.
Claims 1-22 are pending, and claims 16-22 are withdrawn from further consideration. 
Currently, claims 1-15 are under examination. 

Claim Objections
Claim 10 is objected to because of the following informalities:  the “oestrogen” should be “estrogen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 8, line 3 and line 4, the wording “preferably” raises issue of metes and bounds.  Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barton-Sweeney (US 20160066894), or alternatively, as being unpatentable by Barton-Sweeney.

Barton-Sweeney teaches a device for analyzing bodily fluid from a subject. The device can be used to detect FSH in urine, blood or lacrimal fluid from a pregnant women (see section 0122). The device has a camera configured to obtain color image based upon detecting on the analyte, e.g. FSH (See section 0148). Moreover the device has a processor configured to evaluate the data by the camera (See section 0106; Figure 16).  As to the signaling the user about the down trend concentration of analyte, Barton-Sweeney discussed Figure 16 where a desired peak value (604) is set for women’s cycle and if a marked decrease of this peak, the women will know that they are moving from the follicular phase into the ovulation stage (See section 0150; phase II-III, day 13-day 17). With this in view, the information would provide an inherent characteristic of signaling to the user through electronic processor (Figure 16).

    PNG
    media_image1.png
    312
    527
    media_image1.png
    Greyscale


Alternatively, assuming there is no explicit “processor” for the displaying or reminding,  
Alternatively, assuming there is no explicit “processor” for the displaying or reminding, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install or incorporate such a processor for alerting or reminding the user’s body condition is in ovulating phase. Automation by use of software control in a processor is an obvious modification within routine skill in the art since it has been held that broadly providing a mechanical or automatic means to replace manual activity, e.g. software timer, which has accomplished the same result involves only ordinary skill in the art.  In re Venner,  120 USPQ 192.  Thus automatic signaling processor is within routine practice in the field. 

With regard to claim 2, Figure 16 shows at least 9 measurements prior to the drop of the target molecule. 

With regard to claim 3-4 and 8, a plurality of light emitting are installed in the device and the color indicator encompasses different wavelengths displays the results (see section 014-15; 042, 053). 

With regard to claim 9, Barton-Sweeney teaches having different standards for different biomarkers (See section 0139).

With regard to claim 10, Barton-Sweeney teaches also detecting LH hormone (See Figure 16). 

With regard to claims 11-13, Barton-Sweeney teaches measuring FSH, LH, progesterone. These hormone play essential roles in the ovulation process.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to motivate one to measure both LH, progesterone or both together with FSH for a more thorough and complete assessment of ovulation. The reproductive medicine has been well-established and commonly practice in measuring FSH, LH and progesterone, and monitor the trend, e.g downward or upward, of these hormones in evaluating the ovulation of the tested women. Furthermore, as has been discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install or incorporate a processor for alerting or reminding the user’s body condition when ovulating phase is arrived. In re Venner,  120 USPQ 192.

 With regard to claim 14, the device can be connected to a smartphone (See section 0128). 

With regard to claim 15, Barton-Sweeney teaches calibration of the device prior to a next cycle test (see section 0139).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barton-Sweeney as applied to claims 1-4 and 8-15 above, and further in view of Wang (US 9097665).

Barton-Sweeny device contains test strip for measuring target analyte. However, Barton-Sweeney does not detail the structure of the test strip, particular with regard to the feature of blank zone on a test strip. 

Wang teaches a test strip for determining target molecule in a sample. Wang teaches incorporating a blank zone on the test strip for calibrating the signal via processor based on the background noise (See Col.4, line 45-50). Moreover Wang also teaches detection zone for detecting analytes in the sample (See Abstract). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blank zone mounting on the test strip as taught by Wang for calibrating background noise obtained from the images taken by the camera for a more accurate reading on the testing on the test strip. 

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barton-Sweeney as applied to claims 1-4 and 8-15 above, and further in view of Kaylor (US 20030119202).    

Barton-Sweeny device contains test strip for measuring target analyte concentration in a sample. However, Barton-Sweeney does not detail the structure of the test strip, particular with regard to the features of control zone and detection zone on a test strip. 

Kaylor teaches mounting control zone and detection zone for calibrating reading on a test strip for analyzing analyte in a sample (see section 0027; note the “reference zone” can be considered a control zone).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place both detection and control zones on the test strip as taught by Wang for detecting target analyte in a sample. It is well-known and commonly practice in the field to have detection zone and control zone in a test strip. Furthermore, it is also a routine practice for use of the calibration for test strip for more accurate reading and comparison of the tested data.  

6.	The following reference is pertinent to the application but is not cited as prior art in this office action. 

Farrell  (US 20180149600)

						Conclusion 
6.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641